In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00170-CV

ENERGY TRANSFER FUEL, L.P., A               §   On Appeal from the 17th District Court
TEXAS LIMITED PARTNERSHIP,
Appellant                                   §   of Tarrant County (017-311391-19)

V.                                          §   April 22, 2021

660 NORTH FREEWAY, LLC, A TEXAS             §   Memorandum Opinion by Justice Walker
LIMITED LIABILITY COMPANY; AND
TINDALL PROPERTIES, LTD., A TEXAS           §
LIMITED PARTNERSHIP, Appellees

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       The trial court clerk shall release the cashier’s check deposit in lieu of bond to

appellees 660 North Freeway, LLC, a Texas Limited Liability Company; and Tindall

Properties, Ltd., a Texas Limited Partnership. It is further ordered that appellant

Energy Transfer Fuel, L.P., a Texas Limited Partnership, shall bear the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Brian Walker
   Justice Brian Walker